749 F.2d 634
Ralph Charles WHITLEY, Petitioner-Appellant,v.Hon. Thomas A. MILLER, et al., Respondents-Appellees.
No. 84-3234.
United States Court of Appeals,Eleventh Circuit.
Dec. 26, 1984.

Ralph Charles Whitley, Tampa, Fla., pro se.
Davis D. Anderson, Asst. Atty. Gen., Tampa, Fla., for respondents-appellees.
Appeal from the United States District Court for the Middle District of Florida.
Before FAY and VANCE, Circuit Judges, and MacMAHON*, District Judge.
PER CURIAM:


1
Ralph Charles Whitley, pro se appellant, appeals from an order of the United States District Court for the Middle District of Florida (Kovachevich, J.), dated February 27, 1984, dismissing his petition for a writ of habeas corpus.  The district court summarily dismissed the petition, noting that "[a]djudication was withheld in his [state] case," that appellant had "received ... a three year period of probation," that he was "not in custody" and that he "cannot claim he will suffer collateral consequences."


2
The findings of the district court are insufficient to enable us to reach the merits on this appeal, for there is nothing in the record to support the conclusion that appellant "cannot claim he will suffer collateral consequences."


3
Accordingly, we reverse and remand for further proceedings, findings of fact and conclusions of law as to whether appellant now suffers, or will suffer, any collateral legal consequences under Florida law as a result of the crime for which he was convicted, the sentence he received, the record, if any, of his conviction, and appellant's present status.  We also direct that the district court appoint counsel to represent petitioner.


4
REVERSED and REMANDED.



*
 Honorable Lloyd F. MacMahon, U.S. District Judge for the Southern District of New York, sitting by designation